Case 1:21-cv-00098-SEB-MJD Document 1 Filed 01/12/21 Page 1 of 6 PageID #: 1
                                                                     FILED
                                                                    01/12/2021
                                                               U.S. DISTRICT COURT
                                                            SOUTHERN DISTRICT OF INDIANA
                                                               Roger A.G. Sharpe, Clerk




                                                      1:21-cv-98-SEB-MJD
Case 1:21-cv-00098-SEB-MJD Document 1 Filed 01/12/21 Page 2 of 6 PageID #: 2
Case 1:21-cv-00098-SEB-MJD Document 1 Filed 01/12/21 Page 3 of 6 PageID #: 3
Case 1:21-cv-00098-SEB-MJD Document 1 Filed 01/12/21 Page 4 of 6 PageID #: 4
Case 1:21-cv-00098-SEB-MJD Document 1 Filed 01/12/21 Page 5 of 6 PageID #: 5
Case 1:21-cv-00098-SEB-MJD Document 1 Filed 01/12/21 Page 6 of 6 PageID #: 6
